NORTHCUTT, Judge.
A jury convicted Buddy Edwards of aggravated assault. He then pleaded no contest to four other crimes: two first-degree misdemeanors for possessing paraphernalia, and two second-degree misdemeanors for leaving the scene of an accident involving property damage and for driving while license suspended or revoked. We affirm all the issues raised on appeal. But our review of the record disclosed that the sentencing documents do not include the sentences imposed for the two second-degree misdemeanor crimes. The court orally pronounced a sentence of time served on each of them. We remand for the court to enter written sentences reflecting its oral pronouncement. Edwards need not be present for this administrative correction.
Affirmed; remanded for correction of sentencing documents.
MORRIS and BLACK, JJ., Concur.